United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1120
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Eli Ordonez-Alquijay,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 5, 2009
                                Filed: July 9, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      An indictment filed in 2007 charged that Eli Ordonez-Alquijay possessed and
used a social security card and an alien registration card, knowing those documents
were falsely made and unlawfully obtained, in violation of 18 U.S.C. § 1546(a) (Count
1); and that he committed aggravated identity theft by knowingly possessing and
using, without lawful authority, an alien registration number assigned to an actual
person during and in relation to the violation of § 1546(a), in violation of 18 U.S.C.
§ 1028A(a)(1) (Count 2). Ordonez-Alquijay pleaded guilty to Count 1 and moved to
dismiss Count 2, arguing that § 1028A(a)(1) required the government to prove he
knew the alien registration card number was assigned to an actual person, and that
there was no evidence he had such knowledge. After the district court denied his
motion to dismiss, Ordonez-Alquijay entered a conditional plea of guilty to Count 2,
admitting he knew the alien registration card did not belong to him, but claiming he
was unaware the identity on the card was that of a real person. The government
submitted no evidence that Ordonez-Alquijay knew the alien registration number
belonged to another person. The court sentenced Ordonez-Alquijay to consecutive
prison terms of 1 day on Count 1 and 24 months on Count 2. Ordonez-Alquijay
appeals the denial of his motion to dismiss Count 2.

       While Ordonez-Alquijay’s appeal was pending, the Supreme Court held that
§ 1028A(a)(1) requires the government to show that the defendant knew the means
of identification he or she unlawfully possessed or used belonged to another person.
See Flores-Figueroa v. United States, 129 S. Ct. 1886, 1888, 1894 (2009).
Accordingly, we reverse Alquijay’s conviction for aggravated identity theft, and
remand to the district court for further proceedings consistent with this opinion.
                         ______________________________




                                        -2-